Exhibit 10.66
Termination, Settlement Agreement and Mutual Release


This Termination, Settlement Agreement and Mutual Release ("Agreement") is made
and entered into this March 14, 2012 (the “Effective Date”) by and between The
Spectranetics Corporation (“Spectranetics”) and Kensey Nash Corporation (“KNC”).


1.    Definitions. Upper case terms used in this Agreement without definition
will have the meaning given that term in the Asset Purchase Agreement (defined
below). Spectranetics and KNC specifically acknowledge that the phrase
“improvements or other deliverables developed under the Services Agreement” as
that phrase is used in the definition of “Acquired Technology” in the Asset
Purchase Agreement includes the ThromCat, ThromCat XT 7F and ThromCat XT 6F.


“APA Documents” means the: Asset Purchase Agreement; Development and Regulatory
Services Agreement; License Agreement; Manufacturing and License Agreement; and
Non-Competition Agreement.


“Asset Purchase Agreement” is the Asset Purchase Agreement between Spectranetics
and KNC dated May 12, 2008, together with all of its schedules and exhibits.


“Development and Regulatory Services Agreement” is the Development and
Regulatory Services Agreement dated May 30, 2008 between Spectranetics and KNC
as amended by an Amendment dated June 22, 2009.


“Equipment” means items of equipment listed on Exhibit A.


“Inventory” means raw materials, work in progress, and finished goods relating
to the Acquired Technology that is in KNC’s possession as of the Effective Date
as listed on Exhibit B.


“KNC Parties” means KNC and all present and past employees, servants, agents,
representatives, officers, directors, successors, predecessors and affiliates of
KNC.


“License Agreement” is the License Agreement between Spectranetics and KNC and
executed and delivered as part of the closing of the transactions in the Asset
Purchase Agreement.


“Manufacturing and Licensing Agreement” is the Manufacturing and Licensing
Agreement dated May 30, 2008 between Spectranetics and KNC.


“Non-Competition Agreement” is the Non-Competition Agreement dated May 30, 2008
among Spectranetics, KNC, and ILT Acquisition Sub, Inc.


“Records” means (i) “Manufacturing Records” (manufacturing build records, device
master records in the form and version as of the Effective Date, device history
records and lot history records), and (ii) “Development Records” (design history
files) of the Acquired Technology.


“Spectranetics Parties” means Spectranetics and all present and past employees,
servants, agents, representatives, officers, directors, successors, predecessors
and affiliates of Spectranetics.


2.    Termination of Existing Agreements.









1

--------------------------------------------------------------------------------


a.    Spectranetics and KNC are parties to the APA Documents. Spectranetics and
KNC have a variety of disagreements relating to performance and payments under
the various APA Documents, about which they have been having discussions and
meetings.


b.    Except as specifically provided in subsection (c) below, Spectranetics and
KNC agree that each of APA Documents is terminated as of the Effective Date by
the mutual agreement of Spectranetics and KNC and that all future rights and
obligations of the Spectranetics Parties and KNC Parties pursuant to the APA
Documents are no longer required or expected.


c.    The only terms of the Spectranetics Parties and KNC Parties remaining
under the APA Documents will be as follows (collectively, the “Ongoing Terms”).
Any provisions in the APA Documents calling for survival of terms after a
termination is deemed void.


Agreement
Section
Relating to
Asset Purchase Agreement
Section 6.1
Confidentiality
 
Article X
Miscellaneous
Manufacturing and License Agreement
Section 10 without the introductory phrase in Section 10.1 “Except as
specifically set forth herein”.
Intellectual Property Rights
 
Section 11
Confidential Information
 
Section 12, but solely to the extent of activities of Spectranetics and KNC
prior to the Effective Date.
Warranties and Representations
 
Section 16; and sections of the Manufacturing and License Agreement containing
representations, warranties and covenants that trigger the indemnification
provided in Section 16, but solely for the purpose of the obligations in Section
16.
Indemnification
 
Section 17
Miscellaneous Provisions
Non-Competition Agreement
Amended, as set forth at Exhibit C.
 
License Agreement
In its entirety.
Orthopedic uses.
Development and Regulatory Services Agreement
Section 7.2
Inventions
 
The first sentence of Section 7.3
Patent Prosecution and Maintenance
 
Section 7.5
Other Rights
 
Section 8
Confidential Information
 
Section 12; and sections of the Development and Regulatory Services Agreement
containing representations, warranties and covenants that trigger the
indemnification obligations provided in Section 12, but solely for the purpose
of the obligations in Section 12.
Indemnification




2

--------------------------------------------------------------------------------


 
Section 13
Miscellaneous Provisions
APA Documents
Defined terms contained in sections not listed above that are required in order
to understand the listed section.





3.    Settlement Payments and Deliveries.


a.    Cash Payment. Within ten business days from Effective Date, Spectranetics
will deliver to KNC the sum of $1.7 million in cash, by wire transfer of
immediately available funds to one or more accounts designated in writing by
KNC. KNC and Spectranetics will treat this payment as a payment under the
Development and Regulatory Services Agreement.


b.    Records. Within 60 days from the Effective Date, KNC will deliver to
Spectranetics all of the Records, which have not been previously delivered, in
electronic format that is readable and usable by software and equipment common
to medical device businesses in the ordinary course of business. In the event
that KNC or Spectranetics discovers some of the Records were not delivered, KNC
will diligently cooperate with Spectranetics to assure that any missing Records
are delivered promptly.


c.    Inventory. Within 10 business days of the Effective Date, Spectranetics
will send KNC written notice indicating whether it will require KNC to: (i)
destroy or dispose of the Inventory or (ii) pack and ship the Inventory to
Spectranetics at KNC’s cost. In either event KNC will fulfill the chosen option
not later than 60 days from the Effective Date.


d.    Equipment.


i.    Except for the items specifically listed on Exhibit A – List #2, which are
hereby transferred to KNC, free and clear of all liens and encumbrances, all
items purchased by Spectranetics pursuant to the Asset Purchase Agreement will
remain the property of Spectranetics. In particular, and without limiting the
generality of the foregoing, Spectranetics and KNC specifically acknowledge that
the items on Exhibit A – List #1 are owned by Spectranetics even though the
items are in the possession of third parties.


ii.    Effective as of the Effective Date, Spectranetics sells, assigns,
transfers, conveys and delivers to KNC, and KNC does purchase and accept from
Spectranetics, all right, title and interest in, to and under the Equipment
listed on Exhibit A-List #2, free and clear of all liens, mortgages, charges,
security interests, pledges or other encumbrances or adverse claims or interests
of any nature.


e.    THE PARTIES HERETO ACKNOWLEDGE THAT, EXCEPT AS OTHERWISE EXPRESSLY
INDICATED IN THIS AGREEMENT, THERE ARE NO WARRANTIES WHATSOEVER WITH RESPECT TO
THE INVENTORY OR EQUIPMENT, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES OF
FITNESS FOR ANY PARTICULAR USE, AND ALL WARRANTIES OTHER THAN THOSE EXPRESSLY
SET FORTH IN THIS AGREEMENT ARE HEREBY DISCLAIMED.


4.    Reasonable Cooperation. Spectranetics and KNC will each provide the other
with: (i) reasonable cooperation after the Effective Date in order to allow each
of them to comply with applicable law or regulation; and (ii) up to 40 hours of
additional time in order to support Spectranetics’ use of the Acquired
Technology, Equipment on List #1, and Records in the ordinary course of
business, no later than December 31, 2013. KNC will maintain Records in
accordance with its internal policies for the maintenance thereof.



3

--------------------------------------------------------------------------------




5.    Mutual Release.


a.    KNC for the KNC Parties releases, acquits and forever discharges the
Spectranetics Parties from any and all actions, causes of action, suits, claims,
demands, rights, controversies, debts, agreements, damages, costs, expenses,
liabilities and compensation whatsoever (collectively, “Claims”) which any of
the KNC Parties now have or may hereafter have against any of the Spectranetics
Parties on account of or arising out of any matter, thing, or event which has
happened, developed or occurred, whether known or unknown, at any time prior to
the Effective Date, specifically including, but not limited to, any and all
claims of any kind stemming from, arising out of, or in any way related to any
of the obligations and payments under the APA Documents.


b.    Spectranetics for the Spectranetics Parties releases, acquits and forever
discharges the KNC Parties from any and all Claims which any of the
Spectranetics Parties now have or may hereafter have against any of the KNC
Parties on account of or arising out of any matter, thing, or event which has
happened, developed or occurred, whether known or unknown, at any time prior to
the Effective Date, specifically including, but not limited to, any and all
claims of any kind stemming from, arising out of, or in any way related to any
of the obligations and payments under the APA Documents.


c.    The KNC Parties and Spectranetics Parties do not release each other from
any Claims arising out of the breach or alleged breach of this Agreement or the
Ongoing Terms.


6.    Unknown Facts. KNC for the KNC Parties and Spectranetics for the
Spectranetics Parties acknowledge that they are aware that they or their
attorneys may later discover facts different from or in addition to the facts
which they now know or believe to be true with respect to the subject matter of
this Agreement, but that it is their intention to, and they do, fully, finally,
absolutely, and forever settle any and all claims, disputes and differences
which do now exist, may exist, or may have existed between them, and that in
furtherance of such intention, the mutual general release given above shall be,
and remain, in effect as a full and complete mutual general release,
notwithstanding any mistake of fact or the discovery of any different or
additional facts.


7.    Compromise. This Agreement is entered into solely for purposes of
compromise, and each of the KNC Parties and Spectranetics Parties expressly
acknowledges and agrees that the other parties have not admitted, and by the
execution and performance of this Agreement do not admit, and in fact, expressly
deny, any liability or obligation to the other parties.


8.    Representations and Warranties. KNC represents and warrants for each of
the KNC Parties and Spectranetics represents and warrants for each of the
Spectranetics Parties that:


a.    This Agreement has been duly approved by its governing body, which
governing body has authorized the undersigned officer to sign on behalf of that
entity.


b.    It has been represented by and advised by independent counsel of its own
choice throughout all negotiations which preceded the execution of this
Agreement, and in connection with its execution of this Agreement.



4

--------------------------------------------------------------------------------






c.    It has not assigned, transferred, or liened, or purported to assign,
transfer, or lien, voluntarily or involuntarily, to any person or entity, any
Claim or any part or portion thereof, which is released by this Agreement.


9.    Miscellaneous.


a.    Successors and Assigns. The provisions of this Agreement will be deemed to
bind, obligate and extend to, and inure to the benefit of each of the KNC
Parties and Spectranetics Parties and their successors and assigns, including
those who may assume any or all of the above-described capacities subsequent to
the Effective Date.


b.    Entire Agreement and Amendment. This Agreement contains the entire
agreement and understanding between the Spectranetics Parties and the KNC
Parties relating to its subject matter and supersedes and replaces all prior
negotiations or proposed agreements, written or oral. None of the Spectranetics
Parties or KNC Parties has entered into this Agreement in reliance upon any
promise, representation or warranty not contained in this Agreement. Each party
has fully and carefully read the foregoing Agreement, knows and understands its
contents, and signs it freely. This Agreement may be amended only by a writing
signed by both Spectranetics and KNC.


c.    Method of Signing. This Agreement may be executed electronically and in
two or more counterparts, each of which will be deemed an original and all
together will constitute one and the same instrument.


d.    Public Disclosure. Neither Spectranetics nor KNC will make any disclosure
(whether or not in response to an inquiry) of the subject matter of this
Agreement unless previously approved in writing by the other party or as
required by law. Each party agrees not to unreasonably withhold or delay
approval.


e.    Governing Law and Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of Delaware
without regard to any applicable conflicts of law rules or principles. Each
party hereto hereby submits to the exclusive jurisdiction of the United States
District Court for the District of Delaware and of any Delaware state court
sitting in the County of New Castle, State of Delaware for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.


IN WITNESS WHEREOF, each of the undersigned has signed this Termination,
Settlement Agreement and Mutual Release.


The Spectranetics Corporation




By:     /s/ Wade Bowe                    
    
Kensey Nash Corporation




By: /s/ Joseph Kaufmann            
           
          Wade Bowe, Vice President
        Joseph Kaufmann, CEO






5

--------------------------------------------------------------------------------


Exhibit A


List #1
KNC Asset Number
SPNC Asset Number
Description
Tool #
9324
0
Tooling for Extraction Catheter D
0
N/A
 
Drive Assy. Pressure Tester
T5460-A
N/A
 
Harness Test Fixture
T3969-A
8620
 
Mold for Part #4311-01 (Strain Relief TCat, Precision Polymer Product Inc.)
N/A
10240
 
Mods to Distal Tip Mold FA#9817 (Distal Tip, Mikrotech LLC.)
0
3064
0
Mold for Part# 4009 (Motor Shaft Gear, K2 Plastics)
N/A
8703
 
REVISE MOLD FOR 4137 (Top Enclosure TCat, AIM Plastics)
N/A
8714
 
TFX Production Tray Tooling
0
9200
 
Injection Mold for Part 4125 (Strain Relief, Precision Polymer Product Inc.)
0
9201
 
INJECTION MOLDS for 4112-01 (Diaphragm, Precision Polymer Product Inc.)
0
10220
 
Multi Cavity TFX Distal Tip Mold (Distal Tip, Mikrotech LLC.)
T-4675-A
CIP
4293
Mod. to Mold for P/N 4104-01
N/A
CIP
4294
Next Generation "Multi-Cavity" Distal Tip Mold
 
8748
 
SINGLE CAVITY LIM TOOL
0
9816
 
MODS TO IMPRESSION ASSEMBLY, TFX
T-4122-A
9817
 
MODS TO MOLD BASE, TFX DISTAL TIP (Mikrotech LLC.)
T-4123-A
10368
0
New Label Stock Die for QuickCat
N/A
 
couldn't tag
Germany Assets
N/A
9569
 
Second Vendor Catheter Tooling
N/A
10522
0
2nd QC Vendor
N/A
9756
 
Thromcat Cutting Die Revision 425 (Label Stock, CCL Label)
0



Exhibit A continues on next page.



6

--------------------------------------------------------------------------------


Exhibit A, continued


Exhibit A - List #2
KNC Asset Number
SPNC Asset Number
Description
Tool #
CIP
4272
Resistance Test Station
T5521-A
10313
 
Caltex Video Microscope
T5455-A
1853
0
Balance
1657-L
2272
 
Guidewire Swagging Block for Fenn
0
3469
0
Balance Portable 4100G 120V
T3478-A
3512
 
Programmable Convection Oven
T3448-A
8567
 
ESD Test Simulator
0
8744
 
Bollard Grips
0
9104
 
Balloon Development Station
T3039-C
9444
 
PN 4278-NTC Swiss Lathe Tooling (
N/A
9540
 
Ball Valve Mainfold
0
9897
 
Micrometer
0
9899
 
Laptop - production
0
9908
 
Power Source - Monitors
0
9911
 
Function Generator
0
10039
 
Fluke Digital Multimeter
T-5189A
10044
 
Safety Analyzer
T-5074-A
10495
0
Arterial Demo Models for Sales
N/A
10496
0
Arterial Demo Models for Sales
N/A
10497
0
Arterial Demo Models for Sales
N/A
10498
0
Arterial Demo Models for Sales
N/A
9541
3866
CATHETER STANDS
T2648 A-E
9312
3980
Sprint Tester
T4019-D
9313
3981
Sprint Tester
T4019 D
9501
3964
INLINE FEEDER
T4587-A
9864
3985
Additions to Inline Feeder
T-4587-B
2884
4804
Flush Cath Holding Stand
0
8561
 
Ross High Shear Mixer/Disperser/Emulsifier
T-4072-A
1216
3918
Clamp for Camera
T1993-A
1795
3919
IMAGE PRO PLUS SOFTWARE W/ CAMERA
0
2650
3913
Leiss Axiovert 25 CA Microscope
0
4318
 
4x5 Fully Automatic Camera for Sc
0
8399
NEED NUMBER
Bench Oven
T3455-B




7

--------------------------------------------------------------------------------


Exhibit A, continued


8630
4251
Metering Pump
0
8833
3915
Vertex 230 Measuring Center
T3052B
9754
3910
Dynamic Proximal Torque Sensor fo
0
9755
4041
Non-Contact Distal Torque Sensor
0
9880
3917
2 Kg submersible AUX load cell, f
0
9881
3916
Top-Freezer Refrigerator
0
9905
3873
RAM Microscope System
T-4614-A
9925
3867
Torchbox
T-4615-C
9926
3855
Oscilloscope
T-5188-A
9580
3938
Stainless Steel Table
N/A
9581
3900
Stainless Steel Table
N/A
9627
4250
Sony Technolook Video Microscope
T4505-B
2652
3914
Buehler Metaserv 2000 Grinder Pol
T2962-A
3334
3942
Haake Immersion Circulator
T2807-D
3529
3894
Talboys Stirrer
T3389-A
3534
3892
Humidity Chamber
T3514-A
3554
3893
Chart Recorder for Convection Ove
T3485-A
4391
4038
Load Cell for MTS Tensile Tester
T3199-A
8407
3890
Environmental Chamber
T2668-C
8408
3891
Environmental Chamber
T2668-D
8651
0
Brookfield Viscometer
T4129-A
9761
4039
MTS Pneumatic Grips
T-4635-A
9959
3897
1000 N Load Cell for MTS System
T-3197-B
3871
 
NRE Cost for process development-Catheter Coating
N/A
838
3881
Xenon Light Source
0
1088
3927
Trinocular Microscope
T1993A
3057
3885
EKG Machine
0
3563
3934
Pressure Senor 0 to 30 PSI
T3560-A
3564
3933
Pressure Senor 150 PSI
T3561-A
3726
3884
Patient Simulator and Accessories
T3663-A
3840
3937/3936
Mechanical Testing Grip (Self Tig
T3901A
3885
3959
Metricath System
0
8566
3928
Beta Laser Mike BALLOON MEASURING
T4114-A
8692
3925
Airflow Systems High Efficient In
T-4131-A
708
4042
ZSB ZOOM STEREO MICROSCOPE
T1316-J
8792
 
Oscilloscope
T4337-A
9487
4260
Canon Power Shot Digital Camera
0




8

--------------------------------------------------------------------------------


Exhibit A, continued


9620
0
Video Camera
0
1325
 
Underside Lighting for Lab Benche
0
9752
3856
HIPOT Tester for ILT
T4724-B
9803
3820
Standard Hot Air Station
T-4941-A
9907
3858
Leakage Tester
T-4724-A
9919
4019
Torch Box
T-4615-A
3509
4253
Ultrasonic Cleaner
T1946A
3775
 
Stiffness Tester
T-3804-A
8504
 
Sprint LC Tester
T4019-B
8949
4255
Sony DCR-HC42 MiniDV Digital Hand
0
9747
3879
Unitron ZSB Stereo Microscope
T-1316 CY
10011
3922
ZSB Stero Microscope
T-1316-DB
3333
3956
Haake Immersion Circulator
T2807-C
3622
3954
Harland Friction Test System
T3625-A
8472
0
Haake Immersion Circulator
T-2807-H
599
4254
NECROPSY TABLE
0
2473
3923
Stereo Microscope Maier Wild M3Z
T-2861-A
3248
3909
Refrigerated Incubator
T3358-A
3822
3943
Haake Immersion Circulator
T2807D
3924
4036
SFA Anatomical Leg Model
T-3879-A
8473
3941
Haake Immersion Circulator
T2807-G
8596
3880
ZSB Stereo Microscope
T1316-BZ
8880
3946
EFD Ultra Adhesive Dispenser
0
9621
4037
Arterial Model
N/A
9949
3905
Pulsatile Blood Pump
T-3830-E
10012
3940
ZSB Stero Microscope
T-1316-DC
10214
3908
Tenney Classic Environmental Test
T-5513-A
3519
3974
Large Animal Harvard Pump
T3830-D
9340
couldn't tag
Portable Heart Models for Demos for sales
N/A
9341
couldn't tag
Portable Heart Models for Demos for sales
N/A
9584
couldn't tag
Portable Demo Models
N/A
N/A
 
Balance, Analytical, 120 g Max
T1657-R
N/A
 
Corning stirrer plate
T4577-A & B
N/A
 
Hot Air Torch Boc
T4615-C
N/A
 
Programmable AC Power Source
T5185-A
N/A
 
ILT Solder Fixture
T4611-C,D




9

--------------------------------------------------------------------------------


Exhibit A, continued


N/A
 
Torquer Clip Assembly Tool
T5494-A,B
N/A
 
Rotating Soldering Fixture
T5268-A,B
N/A
 
Safe-Cross .014 Inch Straight Manual Polisher
T5498-A,B
N/A
 
Safe-Cross .035 Inch Angled Manual Polisher
T5499-A,B
N/A
 
Digital Hot Air Pen
T4689-C
N/A
 
Hypo-tube Inspection System
T5063-A
N/A
 
Automatic Polishing Tool
T4969-A
N/A
 
Gauge Pin, .0350
T4904-A,B,C
CIP
4291
Hypotube Measurement Device (from ILT)
N/A
CIP
Never Completed
Hypotube Handling Fixture
T4467-A
720
3883
INTERSPEC APOGEE ULTRASOUND SYSTEM
0
8381
3924
RF Welder
T4007-A
3135
3929
Laser Welding System
T3240-A
9913
3886
Laser Welder w/ video system
T-4628-A
CIP
4289
Thromcat FULL Braided Jacket/Catheter
 
CIP
 
CMI Phase II
N/A
9898
3902
Safe-Cross System Item# 60087
0
9814
3901
Haake DC10 Circulator & Water Bat
T-2807-I
994
3957
Pulsatile Blood Pump
T3830-A
1740
4040
Large Animal Harvard Pump
T3830-B
2683
3906
DC10 Immersion Circulator
T2708-A
3332
3907
Haake Immersion Circulator
T2807-B
3819
3958
Pulsatile Blood Pump
T3830-C
8486
3944
Haake Immersion Circulator
T2807-F
9815
3903
Haake DC10 Circulator & Water Bat
T-2807-J
8631
3869
IDTE 2000 Catheter Testing Equipm
T4108-A
3025
3931
MTS Tensile Tester
T3199-A




10

--------------------------------------------------------------------------------




Exhibit B




[List out Inventory. See Definition.]









11

--------------------------------------------------------------------------------


Exhibit B






 
 
 
 
 
 
Item
Description
UOM
Subinventory
Quantity
Value
ENDO.FG
 
 
 
 
 
63000-02
THROMCAT KIT, EU
EA
2
1,659.7
 
 
 
 
 
 
Category Total:
 
1,659.7
 
 
 
 
 
ENDO.RAW MATL
 
 
 
 
 
002862-01
FLUX, LIQUID
 
EA
4
 
19.28
 
 
003088-02
SILICONE FLUID, MED 420
 
EA
1.6
 
95.39
 
 
003126-02
SCREW, SOC-HD CAP, #2-56 X 1/4, ST STL
EA
600
 
20.34
 
 
003391-01
O-RING, AS-568-010 70BNB
 
EA
408
 
69.36
 
 
003391-02
O-RING, AS-568-008 70BNB
 
EA
118
 
27.14
 
 
003391-03
O-RING, AS-568-011 70BNB
 
EA
347
 
22.9
 
 
003391-04
O-RING, AS-568-.083 x .035 70BNB
 
EA
370
 
88.8
 
 
003451-02
1 1/2 x 10 TUBING SET BAND
 
EA
8,760
 
41.7
 
 
003451-03
3/4 X 2 CATHETER BAND, SLANTED EDGES
 
EA
10,443
 
109.65
 
 
003657-07
RADIOPAQUE BAND, .0605 OD
 
EA
2,953
 
3,779.84
 
 
003657-16
RADIOPAQUE BAND, .0636 OD
 
EA
505
 
1,474.6
 
 
003838-01
SPRING, LEE CI-010D-02-S
 
EA
728
 
333.42
 
 
003838-04
SPRING, LEE LC-029E-14-S
 
EA
206
 
156.97
 
 
003838-08
SPRING, LEE LC-022C-00 S
EA
997
 
311.06
 
 
003857-05
IN-PROCESS PROTECTOR
 
EA
1,000
 
779
 
 
003909-01
HOSE GROMMET,.25 ID
 
EA
203
 
9.11
 
 
003956-02
#2-28X3/8,TX PLUS PH PLAS
 
EA
300
 
27
 
 
003957-01
#4-20 X 3/4 TX PLUS PH PLAS
 
EA
816
 
38.35
 
 
003993-01
PROCEDURE KIT SHIPPER
 
EA
313
 
397.51
 
 
004009-01
ASM, MOTOR SHAFT GEAR
 
EA
166
 
929.6
 
 
004083-01
HELIX, ROUND-WIRE
 
EA
60
 
139.8
 
 
004083-02
HELIX, ROUND-WIRE, LONG
 
EA
1,032
 
3,023.76
 
 
004085-01
MOTOR SUPPORT
 
EA
299
 
304.98
 
 
004094-01
DRIVE HOUSING, TFX DEVICE
 
EA
152
 
270.41
 
 
004096-01
FACE SEAL
 
EA
87
 
516.78
 
 
004097-01
CTRL KNOB HEX
 
EA
163
 
347.19
 
 
004098-01
EXTRACTION HAT
 
EA
762
 
449.58
 
 
004101-01
INFUSATE CORE, BAG-SIDE
 
EA
627
 
551.76
 
 
004104-01
CTRL KNOB CLAMP
 
EA
150
 
268.5
 
 
004105-01
INFUSATE CATH. JACKET
 
EA
7,663
 
6,743.44
 
 
004106-01
INFUSATE CLAMP
 
EA
1,592
 
939.28
 
 
004107-01
WIRING HARNESS, BLACK ROCKER SWITCH
 
EA
16
 
248.32
 
 
004107-03
WIRING HARNESS, TERMINATED
 
EA
176
 
3,016.64
 
 
004108-01
FLARE NUT
 
EA
150
 
191.7
 
 




1

--------------------------------------------------------------------------------


004112-01
DIAPHRAGM, EXTRACTION, THROMCAT XT
 
EA
291
 
2,211.6
 
 
004118-01
POWER SUPPLY, THROMCAT DEVICE
 
EA
131
 
3,836.99
 
 
004120-01
BEARING, ID .125 X OD .313
 
EA
458
 
819.82
 
 
004120-02
BEARING, ID .125 X OD .375
 
EA
450
 
805.5
 
 
004120-04
BEARING, ID .0937 X OD .1875
 
EA
318
 
693.24
 
 
004120-05
BEARING, ID .125 X OD .313, EXTENDED INNER RACE
 
EA
418
 
961.4
 
 
004122-01
SPIKE, INFUSATE BAG
 
EA
648
 
83.59
 
 
004124-01
INFUSATE SLEEVE, BAG SIDE
 
EA
2,326
 
1,925.93
 
 
004125-01
STRAIN RELIEF, JACKET
 
EA
188
 
197.4
 
 
004127-01
SEGMENTED LUMEN
 
EA
206
 
18,319.58
 
 
004136-01
BOTTOM ENCLOSURE, TFX
 
EA
53
 
127.2
 
 
004137-01
TOP ENCLOSURE, TFX
 
EA
58
 
292.9
 
 
004137-02
TOP ENCLOSURE, AS MOLDED, TFX
 
EA
262
 
1,467.2
 
 
004148-01
EXTRACTION TUBING SET, THROMCAT XT
 
EA
2,754
 
12,227.76
 
 
004174-01
TUBE CLAMP, .250 X .040
 
EA
189
 
23.68
 
 
004175-01
ASM, DRIVE SHAFT GEAR
 
EA
24
 
118.8
 
 
004205-01
VENTED CAP FOR SPIKE
 
EA
437
 
16.61
 
 
004236-01
THROMCAT TRAY
 
EA
273
 
1,037.4
 
 
004237-01
THROMCAT TRAY INSERT
 
EA
154
 
585.2
 
 
004238-01
RUBBER, FOAM
 
EA
676
 
162.24
 
 
004243-01
M3 X 8MM SOCKET HEAD
 
EA
160
 
17.22
 
 
004250-01
SPRING EYELET, .183 O.D. X .344 L
 
EA
1,098
 
50.51
 
 
004251-01
THROMCAT SHELF BOX
 
EA
47
 
93.06
 
 
004251-02
PRINTED THROMCAT SHELFBOX
 
EA
1,188
 
3,942.97
 
 
004259-01
BEARING SLEEVE, FRONT
 
EA
546
 
2,293.2
 
 
004281-01
AC POWER CORD, THROMCAT DEVICE
 
EA
59
 
177
 
 
004304-02
TYVEK LID, OVERSIZED
 
EA
554
 
306.2
 
 
004310-01
MECHANICAL THROMBECTOMY DEVICE IFU
 
EA
23
 
11.62
 
 
004311-01
STRAIN RELIEF, SPIKE, 3"
 
EA
2,297
 
2,411.85
 
 
004330-02
SHIPPER FOAM CORNER, 11.06" X 6.00" X 1.13"
 
EA
324
 
346.68
 
 
004338-01
OVERLAY, SWITCH, RUN/OFF
 
EA
847
 
433.66
 
 
004380-01
SANOPRENE, BLUE
 
GM
101,052.64
 
2,439.41
 
 
004397-01
TUBE, SILICONE
 
EA
12,978
 
2,011.59
 
 
004412-01
LABEL STOCK, THERMAL TRANSFER DIE CUT, 6.5IN X 8.00IN
 
EA
6,977
 
316.97
 
 
004412-02
LABEL STOCK, THERMAL TRANSFER DIE CUT, 6.5IN X 8.00IN, WHITE
 
EA
3,405
 
0
 
 
004412-03
LABEL STOCK, THERMAL TRANSFER SIDE DIE CUT, 6.5IN X 8.00IN
 
EA
1,839
 
116.81
 
 
004414-01
THROMCAT INSTRUCTIONS FOR USE, EU
 
EA
168
 
1,442.28
 
 
004426-01
GROUNDED POWER CORD, US
 
EA
1,932
 
3,323.04
 
 
004449-01
BEARING SLEEVE, REAR
 
EA
151
 
314.08
 
 
004465-03
440C, ROD, .1875 O.D.
 
EA
18
 
256.5
 
 
004484-01
TECOTHANE, COMPOUNDED
 
GM
41,938.62
 
1,610.44
 
 
004485-01
TECOFLEX EG-100A
 
GM
21,599
 
829.4
 
 




2

--------------------------------------------------------------------------------


004497-03
416H, ROD, .1875 OD
 
EA
3
 
29.69
 
 
004502-01
CORE SLEEVE, DISTAL
 
EA
304
 
1,030.56
 
 
004503-01
INFUSATE LUMEN ASM CATHETER END
 
EA
83
 
2,649.36
 
 
004507-01
HELIX, VARIABLE PITCH, 72.00
 
EA
416
 
4,721.6
 
 
004515-01
PTFE ROD, 25% CARBON FILLED. .25 DIA
 
EA
107
 
545.7
 
 
004520-01
HELIX, 45 PITCH
 
EA
1
 
9.5
 
 
004524-01
TOP ENCLOSURE, THROMCAT XT
 
EA
262
 
1,362.4
 
 
004531-01
SHAFT SEAL, THROMCAT XT
 
EA
168
 
613.2
 
 
004542-01
  JACKET, FULL-BRAIDED, 7F
 
EA
132
 
16,104
 
 
004543-02
SWITCH, ROCKER, GRAY
 
EA
238
 
731.61
 
 
004544-01
FASTON, FLAG .250 X .032, 22-18 AWG
EA
2,996
 
139.91
 
 
004544-02
FASTON, FLAG .250 X .032, 16-14 AWG
EA
996
 
56.47
 
 
004551-01
THROMCAT XT INSTRUCTIONS FOR USE, OUS
 
EA
105
 
948.89
 
 
004558-01
SPECTRANETICS LABEL STOCK, 6.50" X 5.75"
 
EA
6,100
 
366
 
 
004558-02
SPECTRANETICS LABEL STOCK, 6.50" X 6.75"
 
EA
4,420
 
364.65
 
 
004584-01
CONNECTOR PIN, FEMALE
EA
600
 
16.2
 
 
004587-01
ROD, ALLOY 360 BRASS, .3750 O.D.
EA
1
 
23.5
 
 
004588-01
ROD, AISI 12L14 LEAD STEEL, .1875 O.D.
EA
5
 
33.05
 
 
004589-01
RUBBER EDGE TRIM
 
IN
550
 
735.63
 
 
005753-01
19 X 24 TYVEK/NYLN POUCH
 
EA
43
 
123.32
 
 
 
 
 
 
 
 
Category Total:
 
$
125,006.93
 
 
 
 
 
 
 
 
 
 
ENDO.SUBASSY
 
 
 
 
004100-01
EXTRACTION CORE CLAMP, TFX DEVICE
EA
324
8,522.8
 
004119-01
TFX DEVICE
EA
52
40,205.26
 
004121-01
EXTRACTION CATHETER ASM, TFX
EA
1
200.11
 
004126-01
DRIVE SHAFT, TFX DEVICE
EA
200
6,468.54
 
004146-01
INFUSATE CATHETER ASM
EA
48
1,476.81
 
004272-01
DRIVE SHAFT, 1-PC, THROMCAT XT
EA
24
338.1
 
004277-01
TIP, DISTAL ASM
EA
260
19,028.83
 
004517-01
DRIVE SHAFT ASSEMBLY
EA
29
1,224.82
 
004521-01
EXTRACTION CATHETER ASM, XT
EA
1
238.72
 
004526-01
THROMCAT XT DEVICE
EA
38
27,408.31
 
004532-01
SPACER, SHAFT SEAL, THROMCAT XT
EA
57
585.97
 
 
 
 
 
 
Category Total:
 
$
105,698.27
 
 
 
 
 
 
 
 
 
 
 
Report Total:
$
232,364.9
 








3

--------------------------------------------------------------------------------


Exhibit C


NON-COMPETITION AGREEMENT
This Non-Competition Agreement (the “Agreement”) is made and entered into as of
March 14, 2012 (the “Effective Date”), by and among The Spectranetics
Corporation, a Delaware corporation (the “Purchaser”), on the one hand, and
Kensey Nash Corporation, a Delaware corporation (the “Company”), and ILT
Acquisition Sub, Inc., a Delaware corporation and wholly owned subsidiary of the
Company (“ILT” and, together with the Company, the “Seller Parties”), on the
other hand.
W I T N E S S E T H
WHEREAS, pursuant to an Asset Purchase Agreement, dated as of May 12, 2008 (the
“Asset Purchase Agreement”) by and among the Purchaser and the Seller Parties,
the Purchaser has acquired from the Seller Parties, by purchase, the Acquired
Assets; and
WHEREAS, as the Purchaser and the Seller Parties have agreed to terminate the
relationship created pursuant to the Asset Purchase Agreement, and the related
Transaction Documents, as set forth in the Termination, Settlement Agreement and
Mutual Release, dated on even date herewith.
NOW, THEREFORE, the parties hereto, in consideration of the foregoing recitals
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, do hereby agree as follows:
1.Definitions. Capitalized terms used herein have the respective meanings as
defined in the Asset Purchase Agreement; provided, however that for purposes of
this Agreement only, the following definitions will apply:
“Business” shall mean the business of marketing or selling the Acquired
Technology in the fields of chronic total occlusions and thrombus management.
“Change of Control Transaction” shall mean the acquisition of greater than fifty
percent (50%) of the Seller’s outstanding voting shares of stock, or other
transaction effecting a change of control from the current board of directors of
the Seller, by or to, as appropriate, a party who would otherwise be a third
party to this Agreement.
2.Covenant Not to Compete. For a period commencing on the Effective Date and
ending on the earlier of September 30, 2017, a Change of Control Transaction or
the expiration date of the last to expire of the Patent Rights:
(a)Competition. Each of the Seller Parties and their Affiliates will not,
knowingly, directly or indirectly, whether as a consultant, independent
contractor or advisor, or in any other capacity whatsoever (i) enter into or
engage in any business or other enterprise that competes with the Business, or
(ii) render, offer or attempt to render or solicit the rendition of services
that competes with the Business to, any business, individual or other enterprise
(or a portion, division or business line



1

--------------------------------------------------------------------------------


of a business, individual or other enterprise) that is in competition with the
Business; provided, however, that the provisions of this Paragraph 2(a) shall
not be deemed to prohibit either Seller Party’s ownership of not more than five
percent (5%) of the total shares of all classes of stock outstanding of any
publicly held company. For purposes of clarity under this Agreement, and not by
way of limitation, a business, individual or enterprise will be deemed to be “in
competition” or “competes” with the Business if the activities of such business,
individual or enterprise involve the, distribution, marketing, or sale of
products that compete with the Acquired Technology in the fields of chronic
total occlusions or thrombus management.
(b)Non-Interference. The Seller Parties and their Affiliates will not directly
solicit or knowingly induce or attempt to induce any provider, payor, customer,
supplier, distributor, licensor, licensee, consultant, agent or other business
relation of the Purchaser, whether existing or prospective at such time (each, a
“Business Relation”), to cease doing business related to the Business or alter
its business relationship as it relates to the Business with the Purchaser or in
any way knowingly interfere with the existing or prospective business
relationship between any such Business Relation and the Purchaser as it relates
to the Business.
(c)Purchaser Name and Logo. The Seller Parties and their Affiliates will not
use, cause to be used or induce the use of, the Purchased Names or any
derivation thereof in connection with any business or other enterprise or any
other name or mark (including any logo) that has such a near resemblance thereto
as may be likely to cause confusion or mistake to the public, or to otherwise
deceive the public.
(d)Injunctive Relief. Each of the Seller Parties acknowledges that monetary
damages may not be sufficient to compensate the Purchaser for any economic loss
that may be incurred by reason of breach of the foregoing restrictive covenants.
Accordingly, in the event of any such breach, the Purchaser shall, in addition
to any remedies available to the Purchaser at law, be entitled to seek equitable
relief in the form of an injunction enjoining any of the Seller Parties from
continuing to engage in such breach. Each of the Seller Parties agrees that no
bond or other indemnity shall be required to be posted by the Purchaser in
connection with the granting of any request for a preliminary or permanent
injunction.
(e)Non-Disparagement. The Seller Parties and their Affiliates agree that the
Seller Parties will not disparage the Business, the Purchaser or its Affiliates,
or any past, current or future stockholder, director, officer, employee,
consultant, agent or independent contractor of the Purchaser or its Affiliates
in any communication with any third party; provided, however, that the foregoing
will not preclude any of the Seller Parties from bringing such actions in law or
in equity as are appropriate to protect its or their interests. Similarly, the
Purchaser agrees that the Purchaser will not disparage the Seller Parties or
their Affiliates, or any past, current or future stockholder, director, officer,
employee, consultant, agent or independent contractor of any Seller Party or its
Affiliates in any communication with any third party; provided, however, that
the foregoing will not preclude the Purchaser from bringing such actions in law
or in equity as are appropriate to protect its interests.
(f)Limitation on Restrictions. If any restriction set forth in this Paragraph 2
is held to be unenforceable, then the Seller Parties and the Purchaser agree,
and hereby submit, to the reduction and limitation of such prohibition to such
area or period as shall be deemed enforceable by



2

--------------------------------------------------------------------------------


any court of competent jurisdiction.
3.Certain Representations of the Seller Parties. Each of the Seller Parties
represents that the limitations set forth in Paragraph 2 (including without
limitation, time and territorial limitations) are reasonable and properly
required for the adequate protection of the Business being acquired by the
Purchaser for the consideration set forth in the Asset Purchase Agreement. It is
understood that the covenants made by each of the Seller Parties in Paragraphs
2(d) through 2(f) shall survive the expiration or termination of this Agreement.
4.Assignment. The Seller Parties shall not assign or delegate any of its or
their rights or obligations under this Agreement without the prior written
consent of the Purchaser. The Purchaser may assign its rights or obligations to
any of its Affiliates so long as it controls any such Affiliate.
5.Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof.
6.Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms may be waived, only by a written instrument
signed by each of the parties hereto. No delay on the part of any party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver, nor will any waiver on the part of either party of any such right, power
or privilege, preclude any further exercise thereof or exercise or any other
such right, power or privilege.
7.Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Purchaser and its successors and permitted
assigns and the Seller Parties and each of the Seller Parties’ legal
representatives, heirs, legatees, distributes and transferees by operation of
law, whether or not any such person shall have become a party to this Agreement
and have agreed in writing to join and be bound by the terms and conditions
hereof. Any assignor shall not be relieved from any obligations or liabilities
under this Agreement.
8.Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the Laws of the State of Delaware without regard to any
applicable conflicts of law rules or principles.
9.Consent to Jurisdiction; Venue; Waiver of Certain Damages and Jury Trial.
(a)Except where it is pursuant to the terms of this Agreement entitled to
injunctive relief, prior to commencing any litigation in connection with this
Agreement or the other Transaction Documents, each party hereto shall use
commercially reasonable efforts to cause its chief executive officer to confer
with the chief executive officers of the other parties hereto for a period of at
least 30 days, and each party hereto shall use its commercially reasonable
efforts to resolve such dispute. Only after compliance with the provisions of
this Paragraph 9(a) may a party hereto commence an action in connection with
this Agreement or the other Transaction Documents.



3

--------------------------------------------------------------------------------


(b)Each party hereto hereby submits to the exclusive jurisdiction of the United
States District Court for the District of Delaware and of any Delaware state
court sitting in the County of New Castle, State of Delaware for purposes of all
legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum, and the parties hereto irrevocably agree that all such
proceedings shall be heard and determined in such a Delaware state or federal
court. The parties hereby consent to and grant any such court jurisdiction over
the person of such parties and over the subject matter of such dispute and agree
that mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Paragraph 11 or in such other manner as may
be permitted by law shall be valid and sufficient service thereof.
(c)Each party hereto waives any claim to punitive, exemplary or multiplied
damages from the other; provided, however, that this waiver shall not be deemed
to prevent any Purchaser Indemnified Party or Seller Indemnified Party from
recovering Losses incurred by such Purchaser Indemnified Party or Seller
Indemnified Party, as the case may be, as a result of any claim (i) from any
third party for any such punitive, exemplary or multiplied damages imposed upon
such Purchaser Indemnified Party or Seller Indemnified Party and as to which
claim such Purchaser Indemnified Party or Seller Indemnified Party, as the case
may be, is otherwise entitled to indemnification under Section 9.2 of the Asset
Purchase Agreement in the case of Purchaser Indemnified Parties or Section 9.3
of the Asset Purchase Agreement in the case of Seller Indemnified Parties or
(ii) for fraud.
(d)Waiver of Jury Trial EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS OR
EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THE
PARTIES HERETO EACH AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF ACTION
SHALL BE TRIED BY THE COURT WITHOUT A JURY. EACH OF THE PARTIES HERETO FURTHER
WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL
CANNOT OR HAS NOT BEEN WAIVED.
10.Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect.
11.Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.
12.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with a
confirmation thereof), two (2) Business Days after being mailed by registered or
certified mail (return receipt requested), or the Business Day



4

--------------------------------------------------------------------------------


after being sent if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g., Federal Express) to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
(a)    if to the Purchaser:
The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, CO 80921
Telephone: (719) 447-2000
Telecopier: (719) 447-2022
Attention: Chief Executive Officer
with a copy to:

The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, CO 80921
Telephone: (719) 447-2000
Telecopier: (719) 447-2022
Attention: General Counsel


(b)    if to the Seller Parties:
Kensey Nash Corporation
735 Pennsylvania Drive
Exton, PA 19341
Telephone: (484) 713-2100
Telecopier: (484) 713-2900
Attention: Joseph W. Kaufmann
with a copy to:
Kensey Nash Corporation
735 Pennsylvania Drive
Exton, PA 19341
Telephone: (484) 713-2100
Telecopier: (484) 713-2909
Attention: Vice President of Legal Affairs


13.No Waiver. The failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of that provision, nor prevent that
party thereafter from enforcing that provision or any other provision of this
Agreement.
14.Arms Length Agreement. This Agreement has been negotiated and prepared at the
mutual request, direction and construction of the Seller Parties and the
Purchaser, at arms length,



5

--------------------------------------------------------------------------------


with the advice and participation of counsel, and will be interpreted in
accordance with its terms without favor to any party.
15.Counterparts; Electronic Delivery. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all of which,
when taken together, shall constitute one and the same instrument. Signatures
sent by facsimile transmission, by email of a .pdf, .tiff or similar file or
other electronic transmission shall be deemed to be original signatures.
16.Attorneys’ Fees. In the event of any proceeding arising out of or related to
this Agreement, the prevailing party shall be entitled to recover from the
losing party all of its costs and expenses incurred in connection with such
proceeding, including court costs and reasonable attorneys’ fees, whether or not
such proceeding is prosecuted to judgment.
17.Headings. Section headings used in this Agreement are for convenience only
and form no part or in any way modify or define the text of meaning or any
provision of this Agreement.




[Signature page follows]



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller Parties and the Purchaser have duly executed this
Non-Competition Agreement as of the day and year first written above.
KENSEY NASH CORPORATION
By: /s/ Joseph Kaufmann    
Name: Joseph Kaufmann    
Title: CEO    
ILT ACQUISITION SUB, INC.
By: /s/ Joseph Kaufmann    
Name: Joseph Kaufmann    
Title: President    
THE SPECTRANETICS CORPORATION
By: /s/ Wade Bowe    
Name:    Wade Bowe
Title:    Vice President









7